ADVISORY ACTION
The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
Regarding Claim 1, the Applicant argues that the proposed combination of modified Sugeno and Bull does not render Claim 1 obvious.
Specifically, the Applicant argues that Bull provides a rechargeable battery assembly, which includes an insulator between the housing cover and rechargeable energy storage cells. The insulator is configured to be compressed when the housing cover is secured to the battery housing, thereby securing the rechargeable battery cells 104 against vibration forces. 
In contrast, the fireproof plate of claim 1 is disposed between an inner surface of the upper plate and the fire extinguishing agent to extend the time before the high-temperature gas and/or flame sprayed out when the thermal runaway burn through the upper plate, so that the fire extinguishing agent has enough time to fully cool down and extinguish the fire. That is to say, the fireproof plate of claim 1 is configured to prevent the upper plate from burning as the lower plate is configured to be easily melted to discharge the fire extinguishing agent from the accommodating space to suppress the thermal runaway. 
The Applicant argues that Bull does not relate to configuring the fireproof plate between the upper plate and the lower plate, as the lower plate is easily to be melted to discharge the fire extinguishing agent and therefore Bull fails to disclose or to suggest that a fireproof plate is disposed between an inner surface of the upper plate and the fire extinguishing agent.
The Examiner respectfully disagrees and notes that the prior art does not need to recognize the same technical effect or solve the same problem as that of the claimed invention. So long as the structure of the battery pack, specifically the fireproof plate, is the same as that of the claimed invention, the prior art will read on the claimed invention no matter the motivation for arriving at said structure or the recognized technical effects of said structure.
In other words, because modified Sugeno discloses a fireproof plate (106 of Bull), wherein such is disposed between an inner surface of the upper plate (14 of Sugeno) and the fire extinguishing agent (16 of Sugeno) so as to provide thermal and electrical insulation between at least the upper plate (14 of Sugeno) of the upper box (13 of Sugeno) and the plurality of batteries (11 of Sugeno) without interfering with the functionality of the fireproof agent (16 of Sugeno) and the lower plate (15 of Sugeno) ([0012], [0037] of Sugeno, [0029]- [0030]), modified Sugeno reads on the claimed invention.
Thus, the arguments are not found to be persuasive.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 16, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 17, 2022